Citation Nr: 0407660	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a right 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from July 1963 to 
August 1967.  

In April 2001, the veteran filed a claim for an increased 
rating for his service-connected right total knee 
arthroplasty.  At that time, his right knee disorder was 
evaluated as 20 percent disabling.  The current matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 rating action of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  In 
that decision, the RO, in pertinent part, awarded a temporary 
total rating, pursuant to the provisions of 38 C.F.R. § 4.30, 
effective from April 2001, and a 30 percent disability 
rating, effective from July 2002, for the service-connected 
right total knee arthroplasty.  

In a statement dated in February 2004, the veteran's 
representative raised the issue of entitlement to service 
connection for a left knee disability secondary to the 
service-connected right total knee arthroplasty.  This claim 
is not inextricably intertwined with the current appeal and 
is, therefore, referred to the RO for appropriate action.  


REMAND

Review of the claims folder indicates that the RO has 
evaluated the veteran's service-connected right total knee 
arthroplasty under the diagnostic code which rates impairment 
resulting from a knee replacement (prosthesis).  According to 
this diagnostic code, for one year following implantation of 
a prosthesis, a 100 percent disability rating will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  
Thereafter, evidence that chronic residuals have resulted in 
severe painful motion or weakness in the affected extremity 
will result in the award of a 60 percent disability 
evaluation.  Id.  Intermediate degrees of residual weakness, 
pain, or limitation of motion will be rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  Id.  See also, 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (regarding ankylosis 
of the knee), Diagnostic Code 5261 (concerning limitation of 
extension of the knee), and Diagnostic Code 5262 (regarding 
impairment of the tibia and fibula).  

According to the relevant medical records received during the 
current appeal, in April 2001, the veteran underwent a right 
total knee arthroplasty.  His pre-, and post-, operative 
diagnosis was characterized as degenerative joint disease of 
the right knee.  X-rays taken of his right knee on the day 
following the surgery provided an impression of a 
satisfactory total knee replacement.  

Following this operation, the veteran received periodic 
outpatient treatment for his right knee.  Thereafter, in the 
substantive appeal which was received at the RO in May 2003, 
the veteran requested a VA examination of this 
service-connected disability.  

A review of the claims folder indicates that the veteran has 
not been accorded such an examination.  The pertinent medical 
reports which have been obtained and associated with the 
claims folder indicate that an evaluation of the veteran's 
right knee disability was completed at the time of a VA 
outpatient treatment session in July 2003.  According to this 
report, the veteran reported doing "fairly well," although 
he did complain of some swelling and tenderness in his right 
knee.  A physical examination of this joint demonstrated 
trace effusion, zero to 100 degrees of motion, only slight 
laxity, and good quad strength.  The veteran was fitted for, 
and instructed on the care and use of, a wrap-around knee 
support device.  The examiner diagnosed "status post right 
total knee with chronic synovitis."  

In a statement dated in February 2004, the veteran's 
representative asserted that the July 2003 VA evaluation of 
the veteran's service-connected right knee disability was 
inadequate for rating purposes.  In addition, the 
representative requested that the Board remand the veteran's 
case to the RO to accord him a thorough and contemporaneous 
VA examination.  

The Board agrees.  Although the VA physician noted at the 
July 2003 treatment session that the veteran's right knee 
exhibited trace effusion, zero to 100 degrees of motion, only 
slight laxity, and good quad strength, this doctor did not 
discuss the presence (including degree) or absence of any 
limitation of function of the veteran's right knee due to 
pain on motion.  Consideration of this factor is necessary to 
evaluate adequately the veteran's service-connected right 
knee disability.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2003).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of 
records of right knee treatment that the 
veteran has received at the Orlando VA 
Outpatient Clinic since July 2003.  All 
such available documents should be 
associated with the claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
service-connected right total knee 
arthroplasty.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent right knee pathology found 
on examination should be noted in the 
report of the evaluation.  In particular, 
the examiner should provide the ranges of 
motion of the veteran's right knee and 
specifically state whether there is 
nonunion of his right tibia and right 
fibula, loose motion, and/or the need to 
wear a brace.  

Furthermore, the examiner should note 
whether the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right knee repeatedly over a period 
of time.  

3.  The RO should then adjudicate the 
claim of entitlement to a disability 
evaluation greater than 30 percent for a 
right total knee arthroplasty.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in August 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




